Citation Nr: 0704592	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  02-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
multiple joints, to include the back and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from November 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO, among other things, denied service connection 
for rheumatoid arthritis and back and bilateral knee 
disorders, the latter two claimed as secondary to service-
connected pes planus.  The veteran filed a notice of 
disagreement (NOD) in March 2002 and the RO issued a 
statement of the case (SOC) in May 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2002.

In the August 2001 rating decision, the RO also assigned a 30 
percent rating for the service-connected pes planus with 
hallux valgus and degenerative changes.  In March 2002, the 
veteran expressed his satisfaction with the 30 percent 
rating, for which an appeal had previously been perfected.

In February 2003, the veteran withdrew his prior request for 
a Board hearing, in writing.  In April 2003, the veteran 
testified during a hearing before RO personnel; a transcript 
of that hearing is of record.  In March 2004, the veteran 
again requested a Board hearing, but withdrew that request, 
in writing, in April 2004.  In March 2004, and again in 
August 2004, the RO issued supplemental SOCs (SSOCs), 
reflecting the denial of each of the veteran's claims.  In 
May 2004, the veteran again testified during a hearing before 
RO personnel; a transcript of that hearing is also of record.  
In August 2004, the RO granted service connection for right 
knee bursitis.

In March 2005, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).  

In May 2005, the Board denied the veteran's claims for 
service connection for a back disability and for a left knee 
disability, each claimed as secondary to service-connected 
pes planus, but remanded to the RO the matter of service 
connection for rheumatoid arthritis of multiple joints, to 
include the back and left knee, for further action.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim for service 
connection for rheumatoid arthritis (as reflected in the 
November 2005 SSOC) and granted the claims for service 
connection for lumbar spine degenerative disc disease and for 
osteoarthritis of the left knee in a November 2005 rating 
decision.  The RO then returned the claim for service 
connection for rheumatoid arthritis to the Board.

In March 2006, the Board again remanded the claim for service 
connection for rheumatoid arthritis.  After completing the 
requested action, the RO continued the denials of the claim, 
as reflected in a March 2006 SSOC, and returned this matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal  has been accomplished.

2. No rheumatoid arthritis was shown in service or for many 
years thereafter.

3.  While the veteran may have had some exposure to cold 
temperatures in service, there is no persuasive medical 
evidence or opinion establishing a  relationship between the 
veteran's rheumatoid arthritis and service, to include any 
such cold weather exposure.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis 
of multiple joints, to include the back and left knee, are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

During the pendency of this appeal, in May 2005 and again in 
March 2006, the Appeals Management Center (AMC) sent the 
veteran notice letters informing him that to support his 
claim for service-connected compensation benefits, the 
evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  Both 
letters also indicated that service-connection is presumed 
for certain diseases, including chronic diseases that become 
evident within a specified period of time after discharge 
from service.  After these letters, the veteran and his 
representative were afforded opportunities to respond before 
the AMC readjudicated the claim (as reflected in the November 
2005 and November 2006 SSOCs).  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim for service 
connection for rheumatoid arthritis on a direct and 
presumptive basis, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the these letters together satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA notification need not 
be contained in a single communication and the law and 
regulations are silent as to the format to be used).  In 
these letters, the AMC asked the veteran to submit evidence 
not previously considered showing that rheumatoid arthritis 
existed from military service to the present time and listed 
the types of evidence that would help make this decision.  
The letters also advised that VA is responsible for obtaining 
relevant records from any Federal agency and that it is 
responsible for making reasonable efforts to obtain relevant 
records not held by a Federal agency.  The May 2005 letter 
stated on page 2, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
March 2006 letter stated, in bold print on page 1, "Please 
provide us with any evidence that has not been previously 
considered or information you may have pertaining to your 
claim."  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran only 
after the August 2001 rating action on appeal.  However, the 
Board finds that the delay in issuing 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that the veteran's claim was fully developed 
and readjudicated after notice was provided.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (citing Mayfield, 444 
F.3d at 1333-1334; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 492 (2006); Pelegrini, 18 Vet. App. at 122-124).  As 
indicated below, the veteran has been afforded several 
opportunities to present information and evidence pertinent 
to the claim for service connection for rheumatoid arthritis.  
As a result of RO and AMC development and the Board's 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
most recent March 2006 notice letter and additional 
opportunity to provide information and/or evidence pertinent 
to the claims under consideration, the veteran's claim was 
readjudicated on the basis of all the evidence of record in 
November 2006 (as reflected in the SSOC).

Hence, the Board finds that any VA failure in not  fulfilling 
VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  The veteran's 
status is not at issue in this case and the veteran was 
informed that he had to show the existence of a disability 
and a connection between service and that disability in the 
May 2005 and March 2006 letters, as discussed above.  In 
addition, the March 2006 letter contained information as to 
how VA determines the disability rating and effective date.  
The subsequent November 2006 SSOC also contained this 
information.  The Board finds that any error in the timing or 
form of this latter notice is harmless.   Because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman. 

In addition, the Board finds that all necessary development 
on the claim has been accomplished.  The RO and AMC, on their 
own initiative as well as pursuant to the Board's remand, 
have made reasonable and appropriate efforts to assist the 
veteran in obtaining all evidence necessary to substantiate 
his claims.  This includes obtaining the service personnel 
records and service medical records including records of 
hospital treatment, as well as post-service VA and private 
treatment records.  In addition, the veteran was afforded a 
VA examination to obtain a medical opinion as to the etiology 
of his rheumatoid arthritis in October 2005, and, after the 
Board again remanded the claim because of the insufficiency 
of the examination, he was afforded another VA examination on 
this issue in September 2006.  Reports of these examinations 
are of record.  Moreover, the veteran twice testified at RO 
hearings and twice withdrew his requests for Board hearing. 
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
in addition to that identified above, that needs to be 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2006).

Service connection may be presumed for arthritis manifested 
to a compensable degree within one year of separation from 
qualifying service; that presumption is rebuttable by 
contrary evidence.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).

During the  RO hearings, in written statements, and on VA 
examinations, the veteran has expressed his belief that his 
rheumatoid arthritis is related to service-in particular, 
the cold weather to which he was exposed in Greenland and 
elsewhere-and that he was diagnosed with rheumatoid 
arthritis in service.  However, as a layperson without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, he cannot 
support his claim on the basis of his assertions, alone.

In this case, moreover, the veteran's assertions  supported 
by competent and persuasive evidence.  While the service 
medical records include many notations regarding the 
veteran's pes planus, right hip pain, and right knee 
cartilage displacement., they do not contain any notations or 
diagnoses of rheumatoid arthritis.  There is notation of 
"arthritis, ?lower legs, p.p.3º" in an August 26, 1944 
treatment note; however, a September 26, 1944 hospital status 
report indicated that physical examination was essentially 
negative, except for pes planus right, third degree, left 
second degree.  Moreover, the February 1946 separation 
examination report reflects no abnormalities noted in the box 
for musculoskeletal defects other than that referenced in 
number 11b, which was displaced cartilage in the right knee.  
Also noted in 11a were flat feet and pain in the right hip.   
Thus, there is no competent, persuasive evidence that the 
veteran had rheumatoid arthritis in service.

In addition, the evidence reflects that the veteran's 
rheumatoid arthritis did not arise within the one-year 
presumptive period or for many years after service.  A 
February 1946 private treatment note of Dr. "W.F." referred 
to war nerves, flat feet, the right knee cartilage 
displacement, and complaints of pain in the hip and pelvis.  
He recommended X-rays and orthopedic consultation and advised 
heat treatment, but did not diagnose or suggest rheumatoid 
arthritis.  Moreover, on February 1947 VA examination shortly 
thereafter, the diagnoses were sacroiliac strain, pes planus, 
sprained medial collateral right knee ligament without 
instability, and right knee bursitis, but not rheumatoid 
arthritis.  X-rays of the lumbar spine and pelvis showed very 
slight spondylolisthesis and an associated defect in the pars 
interarticularis of the neural arch of the fifth lumbar 
vertebra with slight dextroconcave curvature.  The 
sacroiliacs and hip joints and right knee were normal.  There 
are no other medical treatment records during or near the 
one-year presumptive period, and the evidence thus reflects 
that rheumatoid arthritis did not manifest to a compensable 
degree within the one-year presumptive period.  In fact, the 
first diagnosis of rheumatoid arthritis was until many years 
later, as reflected in 1990 VA outpatient treatment (VAOPT) 
records.

The Board also points out that there is no persuasive medical 
opinion to support the veteran's assertions of a medical 
nexus between the veteran's rheumatoid arthritis (first shown 
post-service) and his likely exposure to cold weather in 
service (to include the  one year that he served in 
Greenland, as indicated in his service personnel records and 
separation qualification record).  

A VA clinical social worker's February 2005 letter emphasized 
the veteran's  service exposure to cold and notes the 
veteran's severe joint pain and diagnosis of arthritis 
without providing an explicit opinion as to whether the two 
are were related.  In any event,  the Board notes that there 
is no indication  that the social worker has the appropriate 
training and expertise to competently express an opinion on 
this issue.  See Bostain, e.g.,  11 Vet. App. at 127.  

In a  September 2006 VA examination report, the VA examining 
physician  specifically stated that, after reviewing the 
veteran's medical history, that it was at least as likely as 
not that the veteran's in-service cold exposure did not play 
any role in the development of rheumatoid arthritis.  This 
physician also wrote: "The veteran states that the 
rheumatoid arthritis was diagnosed while he was in active 
military service.  If this is true, rheumatoid arthritis is 
service-related."  However, as noted above, the evidence, to 
include the service medical records reflect that the veteran 
was not diagnosed with rheumatoid arthritis in service or for 
many years thereafter.  As such, the contingent portion of 
the opinion clearly is contradicted by the record.

The Board also notes that the physician's assistant who 
conducted the October 2005 VA examination did not express an 
opinion as to whether the veteran's rheumatoid arthritis was 
related to service.  He opined that the left knee and 
lumbosacral spine disabilities, diagnosed as left knee 
osteoarthritis and lumbosacral spine degenerative disc 
disease, were likely related to service, that the pes planus 
was likely related to cold exposure.  The physician's 
assistant also diagnosed rheumatoid arthritis of the feet, 
ankles, hips, hands, and right knee, but did not opine as to 
the etiology of the rheumatoid arthritis.  In a November 2005 
addendum, the physician's assistant wrote that the veteran's 
left knee and spine disabilities were related to his 
"service-connected pes planus and rheumatoid arthritis."  

As noted in the Board's March 2006 remand, the physician's 
assistant opinions did not address whether the rheumatoid 
arthritis was related to service, and therefore were not 
probative of the issue on  appeal.  In addition, a November 
2006 report of contact (VA Form 119) indicates that the 
physician's assistant stated he did not recall the veteran 
having rheumatoid arthritis, except for the veteran's 
subjective statement, but that, having pes planus and 
rheumatoid arthritis of the feet made it more likely than not 
that the left knee and back rheumatoid arthritis are due to 
the arthritis of the feet due to the abnormal weight bearing 
on the knee joint and lumbosacral spine.  As indicated 
previously, the opinion still does not address the question 
of whether rheumatoid arthritis is medically related to 
service.  

Moreover, none of the other medical evidence reflecting a 
diagnose of rheumatoid arthritis indicates a relationship 
between this disability and any incident of service, to 
include cold weather exposure.  These include the June 1990 
through September 1992 VA rheumatology outpatient notes, the 
April 1999 cervical spine X-ray report, the May 1999 total 
bone image study, the October 1999 VAOPT note, and the 
September 2000 ankle X-rays.

Under these circumstances, the Board concludes that the claim 
for service connection for rheumatoid arthritis of multiple 
joints, to include the back and left knee, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent and persuasive evidence does not support the 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for rheumatoid arthritis of multiple 
joints, to include the back and left knee, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


